Smith, J.,
delivered the following dissenting opinion.
I am unable to concur with my Brethren in the reversal of this cause. This instruction seeks to invoke what this court in Bell v. State, 90 Miss. 104., 43 South. 84, styled the “dangerous,” and in McDonald v. State, 28 South. 750, the “exploded,” doctrine of “Falsus in uno, falsus in omnibus,” and omits the element of the witness’ knowledge of the falsity of the testimony given by him. In Railroad Company v. McCoy, 85 Miss. 391, 37 South. 706, this court said: “We again announce that, where *883jurors are instructed as to their right to reject the testimony of witnesses on the ground that they have sworn falsely to any part of their testimony, the instruction should always contain the limitation that such false swearing was ‘willfully, knowingly, and corruptly’ done.” This maxim, which is in no sense a rule of law, is such a dangerous one, and the reason it is based on is so questionable, so much so that it has been discarded by eminent authority, including Mr. Wigmore, that where it is invoked the jury ought not to be left in any doubt that the falsity of the evidence must be known to the witness.
But, aside from this, the refusal of the instruction was not error, certainly not reversible error, as will appear from the examination of the following authorities: Commonwealth v. Clune, 162 Mass. 206, 38 N. E. 435; State v. Musgrove, 43 W. Va. 672, 28 S. E. 813; State v. Banks, 40 La. Ann. 736, 5 South. 18; State v. Hickan, 95 Mo. 322, 8 S. W. 252, 6 Am. St. Rep. 54; Paddock v. Somes, 51 Mo. App. 320. In Wigmore on Evidence, vol. 2, § 1008, that great writer says: “The maxim, ‘He who speaks falsely on one point will speak falsely upon all,’ is in strictness concerned, not with the admissibility, but with the weight, of evidence. The jury are told by it what force to give to a falsity after the evidence has shown its existence. . . . It may be said, once for all, that the maxim is in itself worthless, first, in point of validity, because in one form it merely contains in loose fashion a kernel of truth which no one needs to be told, and in the others it is absolutely false as a maxim of life; and, secondly, in point of utility, because it merely tells the jury what they may do in any event, not what they must do, or must not do, and therefore it is a superfluous form of words. It is also in practice pernicious, first, because there is frequently a misunderstanding of its proper force; and, secondly, because it has become in the hands of many counsel a mere instrument for obtaining new trials upon points' wholly unimportant in themselves.”